             Case
             Case1:19-cv-08921-RA
                  1:19-cv-08921-RA Document
                                   Document31
                                            30 Filed
                                               Filed08/12/20
                                                     08/12/20 Page
                                                              Page11of
                                                                     of19
                                                                        2



MITCHELL SILBERBERG & KNUPP LLP                                                                       Jacob D. Albertson
                                                                            Partner, through his professional corporation
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                   (917) 546-7714 Phone
                                                                                                      (917) 546-7679 Fax
                                                                                                           j1a@msk.com


August 12, 2020

BY ECF ONLY
The Honorable Ronnie Abrams, U.S.D.J.
United States District Court for the
Southern District of New York
40 Foley Square, Room 2203
New York, New York 10007

Re:       Simon Letchford v. Scotwork (North America) Inc., et al.
          No. 19-cv-8921 (RA)

Dear Judge Abrams:

This firm represents Plaintiff Simon Letchford (“Plaintiff”) in connection with the above-
referenced matter. Plaintiff writes pursuant to Your Honor’s Individual Rule 1.D. to request a
brief adjournment of the post-discovery conference scheduled for August 14, 2020.

As counsel for the parties informed Your Honor in the joint submission on Friday, August 7,
2020 (Dkt. No. 28), the depositions of witnesses from Defendants Scotwork (North America)
Inc. and Scotwork Limited (SI) (collectively, “Defendants”) took place between July 20 and July
27, 2020. During the depositions, and again in writing after, Plaintiff’s counsel identified several
documents and categories of documents that the witnesses referenced in the depositions which
were not produced in discovery. See Exhibit 1 hereto, pp. 13-15 (July 27, 2020 email from J.
Albertson). The parties subsequently met and conferred by telephone on multiple occasions
regarding these issues (including on July 30, August 7, August 10, and August 12). Plaintiff
proposed extending the July 31 discovery deadline on grounds that there were outstanding
discovery disputes; Defendants declined this request but agreed that they would not oppose, on
grounds of untimeliness, a motion to compel (or other appropriate request for relief in
accordance with the Court’s rules) by Plaintiff regarding these issues. Id., pp. 8-11 (July 30,
2020 emails between J. Albertson and J. Guilfoyle). In reliance on that statement, Plaintiff’s
counsel determined not to burden the Court with a request for discovery relief prior to exhausting
the meet and confer process. Defendants also agreed to meet and confer regarding possible
adjournments following their production of documents. Id.

On August 5, 2020, Defendants made a supplemental production in response to Plaintiff’s
requests. Id., pp. 6-7 (August 5, 2020 email from J. Guilfoyle). Following additional meet and
confers, Defendants have stated that they will produce additional documents. See id., p. 1
(August 12, 2020 email from J. Guilfoyle). With respect to at least one category of documents,
Defendants have indicated that they are unwilling to produce, and Plaintiff will be requesting
Court relief as to that category of documents. The parties continue to meet and confer regarding
other categories of discovery (see id. p. 3 (August 11, 2020 email from J. Guilfoyle requesting an
additional meet and confer)), which may narrow the scope of relief requested.

                                                        437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                        Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
12398859.1
             Case
             Case1:19-cv-08921-RA
                  1:19-cv-08921-RA Document
                                   Document31
                                            30 Filed
                                               Filed08/12/20
                                                     08/12/20 Page
                                                              Page22of
                                                                     of19
                                                                        2




The Honorable Ronnie Abrams, U.S.D.J.
August 12, 2020
Page 2


In light of the fact that the meet and confer process is ongoing, and the fact that Plaintiff will
need to seek Court relief as to certain discovery issues, Plaintiff respectfully submits that it
would be premature to have a post-discovery conference with the Court on August 14, and
therefore it would be appropriate to adjourn conference to a date and time convenient for the
Court following adjudication of these discovery disputes (or informal resolution among the
parties).

Defendants’ counsel stated this morning, for the first time, that Defendants do not consent to this
request to adjourn the conference. 1 The stated basis for Defendants’ refusal to consent is that
they do not believe that the outstanding discovery disputes “are worth a motion to the Court.”
Id., p. 1 (August 12, 2020 email from J. Guilfoyle). But Defendants’ position regarding the
“worth” of these issues should not determine whether Plaintiff has a right to seek relief from the
Court. Indeed, as Plaintiff’s submission will make clear, the disputes relate to documents that
are central to this case, but which Defendants refuse to produce despite acknowledging their
existence. Moreover, Your Honor’s rules require that, prior to raising a discovery dispute with
the Court, the parties “must first confer in good faith with the opposing party, in person or by
telephone, in an effort to resolve the dispute.” As stated above and demonstrated in Exhibit 1,
the parties’ meet and confer on these issues was continuing through at least this morning.
Plaintiff should be given the opportunity to submit a letter to the Court pursuant to Rule 3 of this
Court’s Individual Rules, and have that dispute adjudicated, prior to the hearing of a post-
discovery conference.

Should Your Honor have any questions or require any additional information, we are available at
the Court’s convenience.
                                                       The conference shall proceed as scheduled. The parties are directed
Respectfully Submitted,
                                                       to meet and confer regarding the purposed discovery dispute by the
MITCHELL SILBERBERG & KNUPP LLP                        end of the day today, August 12, 2020. To the extent that a dispute
                                                       still remains, Plaintiff shall submit to the Court a letter describing the
/s/ Jacob D. Albertson                                 precise contours of the dispute no later than 9:00 am tomorrow.
                                                       Defendants may respond by submitting their own letter no later than
Jacob D. Albertson, Esq.
Elaine Nguyen, Esq.                                    3:00 pm tomorrow.


                                                       SO ORDERED.
Attorneys for Plaintiff
                                                       ________________
                                                       Ronnie Abrams, U.S.D.J.
Cc: All counsel of record (via ECF)                    8/12/2020



1
 Despite multiple, good faith efforts by the undersigned to allow Defendants ample time to
provide an answer regarding whether they consent to this extension, Defendants did not give an
answer until 10:59 a.m. today.

12398859.1
Case
 Case1:19-cv-08921-RA
      1:19-cv-08921-RA Document
                        Document30-1
                                 31 Filed
                                     Filed08/12/20
                                           08/12/20 Page
                                                     Page31ofof19
                                                                17




                 EXHIBIT 1
           Case
            Case1:19-cv-08921-RA
                 1:19-cv-08921-RA Document
                                   Document30-1
                                            31 Filed
                                                Filed08/12/20
                                                      08/12/20 Page
                                                                Page42ofof19
                                                                           17


From:              Guilfoyle, Justin
To:                Albertson, Jacob
Cc:                Daub, Tara Eyer; Nguyen, Elaine
Subject:           RE: [EXTERNAL] RE: Letchford v. Scotwork
Date:              Wednesday, August 12, 2020 10:59:02 AM


-EXTERNAL MESSAGE-
Jacob,

My apologies for the delay. We will agree to turn over the Alan Smith email subject to our prior
objections. However, we do not believe that the remaining two items you are asking for are worth a
motion to the Court, and we maintain our previously stated objections. We believe that these
remaining two issues can be discussed with and resolved by the Court during Friday’s conference
and therefore do not believe that an adjournment of that conference is appropriate.

Regards,
Justin

From: Albertson, Jacob <j1a@msk.com>
Sent: Wednesday, August 12, 2020 10:43 AM
To: Guilfoyle, Justin <jguilfoyle@nixonpeabody.com>
Cc: Daub, Tara Eyer <TDaub@nixonpeabody.com>; Nguyen, Elaine <eln@msk.com>
Subject: RE: [EXTERNAL] RE: Letchford v. Scotwork

If we do not hear from you by 11, we will submit our letter and will have no choice but to inform the
Court that you have not responded to multiple requests regarding whether you consent to this
adjournment. As you know, I raised the issue of extending the conference date multiple times
starting over two weeks ago, and expressly identified the 48-hour deadline in the Court’s rules.




Access COVID-19 Resources Here
Jacob Albertson | Partner, through his professional corporation
T: 917.546.7714 | j1a@msk.com
Mitchell Silberberg & Knupp LLP | www.msk.com
437 Madison Ave., 25th Floor, New York, NY 10022



THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE OF THE
DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND
CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW,
USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY
REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


From: Albertson, Jacob
Sent: Wednesday, August 12, 2020 10:18 AM
To: 'Guilfoyle, Justin' <jguilfoyle@nixonpeabody.com>
              Case
               Case1:19-cv-08921-RA
                    1:19-cv-08921-RA Document
                                      Document30-1
                                               31 Filed
                                                   Filed08/12/20
                                                         08/12/20 Page
                                                                   Page53ofof19
                                                                              17


Cc: Daub, Tara Eyer <TDaub@nixonpeabody.com>; Nguyen, Elaine <eln@msk.com>
Subject: RE: [EXTERNAL] RE: Letchford v. Scotwork

Justin, thanks for the call this morning. As discussed, I need to get the letter to Judge Abrams on file
48 hours prior to the conference. I will be requesting adjournment of the 8/14 conference to a date
and time convenient for the Court following adjudication of discovery disputes (or informal
resolution among the parties).

Please let me know by 10:30 whether Defendants consent to this requested adjournment.




Access COVID-19 Resources Here
Jacob Albertson | Partner, through his professional corporation
T: 917.546.7714 | j1a@msk.com
Mitchell Silberberg & Knupp LLP | www.msk.com
437 Madison Ave., 25th Floor, New York, NY 10022



THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE OF THE
DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND
CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW,
USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY
REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


From: Guilfoyle, Justin <jguilfoyle@nixonpeabody.com>
Sent: Tuesday, August 11, 2020 8:24 PM
To: Albertson, Jacob <j1a@msk.com>
Cc: Daub, Tara Eyer <TDaub@nixonpeabody.com>; Nguyen, Elaine <eln@msk.com>
Subject: Re: [EXTERNAL] RE: Letchford v. Scotwork

-EXTERNAL MESSAGE-
I have calls at 10 and 11. Does 930 work?

Justin


             On Aug 11, 2020, at 7:06 PM, Albertson, Jacob <j1a@msk.com> wrote:

         ﻿
             I could speak tomorrow morning.


             Sent with BlackBerry Work
             (www.blackberry.com)


             From: Guilfoyle, Justin <jguilfoyle@nixonpeabody.com>
 Case
  Case1:19-cv-08921-RA
       1:19-cv-08921-RA Document
                         Document30-1
                                  31 Filed
                                      Filed08/12/20
                                            08/12/20 Page
                                                      Page64ofof19
                                                                 17


Date: Tuesday, Aug 11, 2020, 2:07 PM
To: Albertson, Jacob <j1a@msk.com>
Cc: Daub, Tara Eyer <TDaub@nixonpeabody.com>, Nguyen, Elaine <eln@msk.com>
Subject: RE: [EXTERNAL] RE: Letchford v. Scotwork

-EXTERNAL MESSAGE-
Jacob,

Good afternoon. Are you available for a call this afternoon to discuss? I am currently
free between 3:00 and 4:30.

Justin

From: Albertson, Jacob <j1a@msk.com>
Sent: Monday, August 10, 2020 7:25 PM
To: Guilfoyle, Justin <jguilfoyle@nixonpeabody.com>
Cc: Daub, Tara Eyer <TDaub@nixonpeabody.com>; Nguyen, Elaine <eln@msk.com>
Subject: RE: [EXTERNAL] RE: Letchford v. Scotwork

Justin,

As we discussed on the call today, there may have been some confusion regarding our
“Request 7,” which sought documents referred to in Mr. McMillan’s December 21,
2018 email. To be clear, Mr. McMillan testified that he sent this email to Mr. Smith
because Mr. Smith had written to Brian Buck congratulating him on his appointment as
CEO during 2018. During the deposition, I called for the production of that
correspondence between Mr. Smith and Mr. Buck, and you asked that I put that
request in writing. Our “Request 7” was intended as just that.

During the call, you stated that you had understood our Request 7 differently, but
stated that you would search for and produce the correspondence between Mr. Smith
and Mr. Buck (as well as any other communications in that chain) referred to by Mr.
McMillan. Please confirm.

Also, as I stated on the phone, we will be seeking Court relief with respect to at least
one issue over which we have met and conferred. I asked whether you would consent
to a request to adjourn the August 14th Court conference, on grounds that it would be
premature to have the conference while discovery issues are unresolved. (Of course,
we recognize that by doing so, you would not be waiving the right to oppose our
motion on any ground other than timeliness, as we have discussed.) You said you
would speak with your client and get back to us. Please do so by the end of the day
tomorrow.

Best,

Jake
 Case
  Case1:19-cv-08921-RA
       1:19-cv-08921-RA Document
                         Document30-1
                                  31 Filed
                                      Filed08/12/20
                                            08/12/20 Page
                                                      Page75ofof19
                                                                 17



<image001.gif>
Access COVID-19 Resources Here
Jacob Albertson | Partner, through his professional corporation
T: 917.546.7714 | j1a@msk.com
Mitchell Silberberg & Knupp LLP | www.msk.com
437 Madison Ave., 25th Floor, New York, NY 10022



THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND
CONFIDENTIAL USE OF THE DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-CLIENT
COMMUNICATION, AND AS SUCH IS PRIVILEGED AND CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN
INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW, USE, DISSEMINATION, FORWARDING OR
COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY REPLY E-MAIL OR
TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


From: Guilfoyle, Justin <jguilfoyle@nixonpeabody.com>
Sent: Friday, August 7, 2020 5:34 PM
To: Albertson, Jacob <j1a@msk.com>
Cc: Daub, Tara Eyer <TDaub@nixonpeabody.com>; Nguyen, Elaine <eln@msk.com>
Subject: RE: [EXTERNAL] RE: Letchford v. Scotwork

-EXTERNAL MESSAGE-
Jacob – we have accepted all of your proposed revisions and removed the comments.


Justin

From: Albertson, Jacob <j1a@msk.com>
Sent: Friday, August 7, 2020 5:00 PM
To: Guilfoyle, Justin <jguilfoyle@nixonpeabody.com>
Cc: Daub, Tara Eyer <TDaub@nixonpeabody.com>; Nguyen, Elaine <eln@msk.com>
Subject: RE: [EXTERNAL] RE: Letchford v. Scotwork

Justin, I have accepted all of your changes in the document, and made additional
redline changes which affect the changes you made. I believe they are self-
explanatory, but included comment bubbles for your reference where appropriate.
Give me a call if you would like to discuss further changes. If not, please return to us
for filing.

<image001.gif>
Access COVID-19 Resources Here
Jacob Albertson | Partner, through his professional corporation
T: 917.546.7714 | j1a@msk.com
Mitchell Silberberg & Knupp LLP | www.msk.com
437 Madison Ave., 25th Floor, New York, NY 10022
 Case
  Case1:19-cv-08921-RA
       1:19-cv-08921-RA Document
                         Document30-1
                                  31 Filed
                                      Filed08/12/20
                                            08/12/20 Page
                                                      Page86ofof19
                                                                 17



THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND
CONFIDENTIAL USE OF THE DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-CLIENT
COMMUNICATION, AND AS SUCH IS PRIVILEGED AND CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN
INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW, USE, DISSEMINATION, FORWARDING OR
COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY REPLY E-MAIL OR
TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


From: Guilfoyle, Justin <jguilfoyle@nixonpeabody.com>
Sent: Friday, August 7, 2020 4:41 PM
To: Albertson, Jacob <j1a@msk.com>
Cc: Daub, Tara Eyer <TDaub@nixonpeabody.com>; Nguyen, Elaine <eln@msk.com>
Subject: [EXTERNAL] RE: Letchford v. Scotwork

-EXTERNAL MESSAGE-
Jacob –

Attached please find the joint status letter with our revisions made in track changes.

Thank you.

Justin

From: Albertson, Jacob <j1a@msk.com>
Sent: Friday, August 7, 2020 3:31 PM
To: Guilfoyle, Justin <jguilfoyle@nixonpeabody.com>
Cc: Daub, Tara Eyer <TDaub@nixonpeabody.com>; Nguyen, Elaine <eln@msk.com>
Subject: RE: Letchford v. Scotwork

Justin, please see the attached proposed joint status letter. Please mark up any
changes you may have in tracked changes and return to us for filing.

<image001.gif>
Access COVID-19 Resources Here
Jacob Albertson | Partner, through his professional corporation
T: 917.546.7714 | j1a@msk.com
Mitchell Silberberg & Knupp LLP | www.msk.com
437 Madison Ave., 25th Floor, New York, NY 10022



THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND
CONFIDENTIAL USE OF THE DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-CLIENT
COMMUNICATION, AND AS SUCH IS PRIVILEGED AND CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN
INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW, USE, DISSEMINATION, FORWARDING OR
COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY REPLY E-MAIL OR
TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


From: Guilfoyle, Justin <jguilfoyle@nixonpeabody.com>
 Case
  Case1:19-cv-08921-RA
       1:19-cv-08921-RA Document
                         Document30-1
                                  31 Filed
                                      Filed08/12/20
                                            08/12/20 Page
                                                      Page97ofof19
                                                                 17


Sent: Thursday, August 6, 2020 10:50 PM
To: Albertson, Jacob <j1a@msk.com>
Cc: Daub, Tara Eyer <TDaub@nixonpeabody.com>; Nguyen, Elaine <eln@msk.com>
Subject: [EXTERNAL] Re: Letchford v. Scotwork

-EXTERNAL MESSAGE-
Jake,

We are available between 2pm and 4pm tomorrow to discuss the joint letter. Please let
us know if some time in there works for you, and we can get it on the calendar.

Justin


             On Aug 6, 2020, at 9:37 PM, Albertson, Jacob <j1a@msk.com> wrote:

         ﻿
         Thank you, Justin. We are reviewing and will be available to meet and
         confer regarding your letter and production next week.

         Our joint letter to the Court is due tomorrow. Please let me know when
         you can meet and confer to discuss the letter. Or, if you would rather
         send us a proposed draft, that is fine as well.

             Best,

             Jake

             <image001.gif>
             Access COVID-19 Resources Here
             Jacob Albertson | Partner, through his professional corporation
             T: 917.546.7714 | j1a@msk.com
             Mitchell Silberberg & Knupp LLP | www.msk.com
             437 Madison Ave., 25th Floor, New York, NY 10022



             THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL
             AND CONFIDENTIAL USE OF THE DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-
             CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND CONFIDENTIAL. IF THE READER OF
             THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW,
             USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED.
             PLEASE NOTIFY US IMMEDIATELY BY REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL
             MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


         From: Guilfoyle, Justin <jguilfoyle@nixonpeabody.com>
         Sent: Wednesday, August 5, 2020 3:18 PM
         To: Albertson, Jacob <j1a@msk.com>
         Cc: Daub, Tara Eyer <TDaub@nixonpeabody.com>; Nguyen, Elaine
Case
Case 1:19-cv-08921-RA
     1:19-cv-08921-RA Document
                      Document 30-1
                               31 Filed
                                    Filed08/12/20
                                          08/12/20 Page
                                                    Page108 of
                                                            of 19
                                                               17


    <eln@msk.com>
    Subject: [EXTERNAL] RE: Letchford v. Scotwork

    -EXTERNAL MESSAGE-
    Jacob,

    Good afternoon. My apologies on the delay in getting Defendants’
    responses to you. As you may have heard, as a result of yesterday’s
    storm, there have been significant power and cell service outages
    throughout Long Island, which significantly hindered our work capabilities
    since midday yesterday.

    Nonetheless, attached please find Defendants’ written responses and the
    documents referenced therein, which can be accessed via the below link:

    Link: https://spaces.hightail.com/receive/C3F8wKwmBy
    Access Code: 20200805Np!
    Link will expire in 7 days.

    Regards,
    Justin

    From: Albertson, Jacob <j1a@msk.com>
    Sent: Tuesday, August 4, 2020 8:21 PM
    To: Guilfoyle, Justin <jguilfoyle@nixonpeabody.com>
    Cc: Daub, Tara Eyer <TDaub@nixonpeabody.com>; Nguyen, Elaine
    <eln@msk.com>
    Subject: RE: Letchford v. Scotwork

    Justin,

    We have still not received Defendants’ responses to Plaintiff’s document
    demands sent on July 21 and July 27, which you committed to provide by
    early this week.

    Best,

    Jake

    <image001.gif>
    Access COVID-19 Resources Here
    Jacob Albertson | Partner, through his professional corporation
    T: 917.546.7714 | j1a@msk.com
    Mitchell Silberberg & Knupp LLP | www.msk.com
    437 Madison Ave., 25th Floor, New York, NY 10022
Case
Case 1:19-cv-08921-RA
     1:19-cv-08921-RA Document
                      Document 30-1
                               31 Filed
                                    Filed08/12/20
                                          08/12/20 Page
                                                    Page119 of
                                                            of 19
                                                               17




    THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL
    AND CONFIDENTIAL USE OF THE DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-
    CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND CONFIDENTIAL. IF THE READER OF
    THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW,
    USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED.
    PLEASE NOTIFY US IMMEDIATELY BY REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL
    MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


    From: Albertson, Jacob
    Sent: Thursday, July 30, 2020 4:45 PM
    To: 'Guilfoyle, Justin' <jguilfoyle@nixonpeabody.com>
    Cc: Daub, Tara Eyer <TDaub@nixonpeabody.com>; Nguyen, Elaine
    <eln@msk.com>
    Subject: RE: Letchford v. Scotwork

    So noted. Thanks.

    <image001.gif>
    Access COVID-19 Resources Here
    Jacob Albertson | Partner, through his professional corporation
    T: 917.546.7714 | j1a@msk.com
    Mitchell Silberberg & Knupp LLP | www.msk.com
    437 Madison Ave., 25th Floor, New York, NY 10022



    THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL
    AND CONFIDENTIAL USE OF THE DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-
    CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND CONFIDENTIAL. IF THE READER OF
    THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW,
    USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED.
    PLEASE NOTIFY US IMMEDIATELY BY REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL
    MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


    From: Guilfoyle, Justin <jguilfoyle@nixonpeabody.com>
    Sent: Thursday, July 30, 2020 4:43 PM
    To: Albertson, Jacob <j1a@msk.com>
    Cc: Daub, Tara Eyer <TDaub@nixonpeabody.com>; Nguyen, Elaine
    <eln@msk.com>
    Subject: [EXTERNAL] RE: Letchford v. Scotwork

    -EXTERNAL MESSAGE-
    Hi Jacob,

    My responses, where necessary, are below in red.

    Thanks.
Case
 Case1:19-cv-08921-RA
      1:19-cv-08921-RA Document
                        Document30-1
                                 31 Filed
                                     Filed08/12/20
                                           08/12/20 Page
                                                     Page12
                                                          10ofof19
                                                                 17


    Justin


    From: Albertson, Jacob <j1a@msk.com>
    Sent: Thursday, July 30, 2020 3:54 PM
    To: Guilfoyle, Justin <jguilfoyle@nixonpeabody.com>
    Cc: Daub, Tara Eyer <TDaub@nixonpeabody.com>; Nguyen, Elaine
    <eln@msk.com>
    Subject: RE: Letchford v. Scotwork

    Thanks, Justin. My responses below, taking it point-by-point. Feel free to
    call if any of the below needs clarification.

    As discussed on our call earlier this afternoon, defendants will provide
    their responses to plaintiff’s post-deposition discovery requests by early
    next week.
        ·        RESPONSE: Agreed. You stated that you would be producing
                 documents. Please confirm that when you say you will provide
                 responses by early next week, you also mean that you will be
                 producing any documents you agree to produce by early next
                 week.
                     o   JG RESPONSE: Yes – we will be producing documents as
                          part of the responses I referenced in my email.
    Additionally, we confirmed that defendants will not oppose a potential
    motion to compel filed by plaintiff on the grounds of untimeliness, given
    that the discovery end date is currently July 31, 2020 and that there is a
    joint letter due to the Court on August 7, 2020 in advance of the August
    14, 2020 conference.
        ·        RESPONSE: Agreed. As I stated, based on your representation
                 that you would not oppose a motion (or other procedure as set
                 forth in the Judge’s rules) on timeliness grounds, we are okay with
                 not burdening the Court to seek an extension at this point. I
                 stated that my only goal is to not prejudice my client’s ability to
                 obtain the necessary discovery, and in order to do so I needed
                 confirmation that you will not seek to block or oppose any such
                 discovery on timeliness grounds. We agreed that your offer
                 alleviates this concern.
    This is based upon the plaintiff’s filing of any such a motion prior to the
    currently scheduled conference on August 14, 2020.
        ·        RESPONSE: We did not discuss or agree to this on the phone.
                 While we have every intention of filing a motion (or such other
                 papers as required by the Court’s rules) as expeditiously as
                 possible, I cannot yet commit to a particular date because I have
                 not seen your responses, do not know what you will be producing,
                 and do not know the nature of any objections you might make.
                     o   JG RESPONSE: I recall mentioning that the filing of any
Case
 Case1:19-cv-08921-RA
      1:19-cv-08921-RA Document
                        Document30-1
                                 31 Filed
                                     Filed08/12/20
                                           08/12/20 Page
                                                     Page13
                                                          11ofof19
                                                                 17


                       potential motion to compel prior to appearing for the
                       post-discovery conference. Our intention here is simply
                       to convey that we will not oppose any such motion on
                       timeliness grounds to the extent the motion is made
                       within a reasonable amount of time and not at such a
                       later date that it would interfere with summary judgment
                       motion practice. If there is any issue with our respective
                       understandings here, I am sure they can be alleviated
                       during our meet and confer next week to the extent such
                       a teleconference is necessary.
    We also agreed that the parties would meet and confer prior to
    submitting the joint letter to the extent that plaintiff has an issue with
    defendants’ responses to the post-deposition discovery requests and that
    during any such call, the parties would discuss possible adjournment of
    deadlines, to the extent a party believes it is necessary to do so.
        ·        RESPONSE: Agreed.



    <image001.gif>
    Access COVID-19 Resources Here
    Jacob Albertson | Partner, through his professional corporation
    T: 917.546.7714 | j1a@msk.com
    Mitchell Silberberg & Knupp LLP | www.msk.com
    437 Madison Ave., 25th Floor, New York, NY 10022



    THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL
    AND CONFIDENTIAL USE OF THE DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-
    CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND CONFIDENTIAL. IF THE READER OF
    THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW,
    USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED.
    PLEASE NOTIFY US IMMEDIATELY BY REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL
    MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


    From: Guilfoyle, Justin <jguilfoyle@nixonpeabody.com>
    Sent: Thursday, July 30, 2020 3:39 PM
    To: Albertson, Jacob <j1a@msk.com>
    Cc: Daub, Tara Eyer <TDaub@nixonpeabody.com>; Nguyen, Elaine
    <eln@msk.com>
    Subject: [EXTERNAL] RE: Letchford v. Scotwork

    -EXTERNAL MESSAGE-
    Jacob,

    As discussed on our call earlier this afternoon, defendants will provide
    their responses to plaintiff’s post-deposition discovery requests by early
    next week. Additionally, we confirmed that defendants will not oppose a
Case
 Case1:19-cv-08921-RA
      1:19-cv-08921-RA Document
                        Document30-1
                                 31 Filed
                                     Filed08/12/20
                                           08/12/20 Page
                                                     Page14
                                                          12ofof19
                                                                 17


    potential motion to compel filed by plaintiff on the grounds of
    untimeliness, given that the discovery end date is currently July 31, 2020
    and that there is a joint letter due to the Court on August 7, 2020 in
    advance of the August 14, 2020 conference. This is based upon the
    plaintiff’s filing of any such a motion prior to the currently scheduled
    conference on August 14, 2020. We also agreed that the parties would
    meet and confer prior to submitting the joint letter to the extent that
    plaintiff has an issue with defendants’ responses to the post-deposition
    discovery requests and that during any such call, the parties would discuss
    possible adjournment of deadlines, to the extent a party believes it is
    necessary to do so.

    Regards,
    Justin


    From: Albertson, Jacob <j1a@msk.com>
    Sent: Wednesday, July 29, 2020 12:43 AM
    To: Guilfoyle, Justin <jguilfoyle@nixonpeabody.com>
    Cc: Daub, Tara Eyer <TDaub@nixonpeabody.com>; Nguyen, Elaine
    <eln@msk.com>
    Subject: RE: Letchford v. Scotwork

    I can speak at 1:30 eastern on Thursday. Please send a dial-in.

    <image001.gif>
    Access COVID-19 Resources Here
    Jacob Albertson | Partner, through his professional corporation
    T: 917.546.7714 | j1a@msk.com
    Mitchell Silberberg & Knupp LLP | www.msk.com
    437 Madison Ave., 25th Floor, New York, NY 10022



    THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL
    AND CONFIDENTIAL USE OF THE DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-
    CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND CONFIDENTIAL. IF THE READER OF
    THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW,
    USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED.
    PLEASE NOTIFY US IMMEDIATELY BY REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL
    MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


    From: Guilfoyle, Justin <jguilfoyle@nixonpeabody.com>
    Sent: Tuesday, July 28, 2020 7:25 PM
    To: Albertson, Jacob <j1a@msk.com>
    Cc: Daub, Tara Eyer <TDaub@nixonpeabody.com>; Nguyen, Elaine
    <eln@msk.com>
    Subject: [EXTERNAL] RE: Letchford v. Scotwork
Case
 Case1:19-cv-08921-RA
      1:19-cv-08921-RA Document
                        Document30-1
                                 31 Filed
                                     Filed08/12/20
                                           08/12/20 Page
                                                     Page15
                                                          13ofof19
                                                                 17


    -EXTERNAL MESSAGE-
    Jacob,

    We can schedule our call for Thursday early afternoon (something like
    1pm Eastern), which is a difference of less than 24 hours compared with
    speaking tomorrow. If there is something more to discuss after our
    conversation on Thursday, we can continue to speak and to the extent
    you may need an additional day to write to the Court, we would not
    object to that submission on Monday. We just do not understand why a
    discussion as to an extension of the discovery end date is necessary prior
    to our call on Thursday, and as such, we believe that it is premature to
    agree to an such extension of at least two weeks at this juncture.

    Regards,
    Justin

    From: Albertson, Jacob <j1a@msk.com>
    Sent: Tuesday, July 28, 2020 4:30 PM
    To: Guilfoyle, Justin <jguilfoyle@nixonpeabody.com>
    Cc: Daub, Tara Eyer <TDaub@nixonpeabody.com>; Nguyen, Elaine
    <eln@msk.com>
    Subject: RE: Letchford v. Scotwork

    Justin, I am happy to discuss on Thursday. However, as you know, the
    current end date of discovery is July 31 (Friday). We are not willing to
    wait until Thursday to reach out to the judge unless you can provide an
    assurance that Defendants will consent to a brief extension (at least 2
    weeks, possibly more, depending on the outcome of our discussions) of
    the discovery deadline. To be clear, I do not propose keeping open all
    discovery, but only keeping it open for the limited purpose of dealing with
    discovery relating to the documents and categories of documents
    referenced in my email and letter.

    Please advise. I will get back to you with times for Thursday.



    <image001.gif>
    Access COVID-19 Resources Here
    Jacob Albertson | Partner, through his professional corporation
    T: 917.546.7714 | j1a@msk.com
    Mitchell Silberberg & Knupp LLP | www.msk.com
    437 Madison Ave., 25th Floor, New York, NY 10022



    THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL
    AND CONFIDENTIAL USE OF THE DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-
Case
 Case1:19-cv-08921-RA
      1:19-cv-08921-RA Document
                        Document30-1
                                 31 Filed
                                     Filed08/12/20
                                           08/12/20 Page
                                                     Page16
                                                          14ofof19
                                                                 17


    CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND CONFIDENTIAL. IF THE READER OF
    THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW,
    USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED.
    PLEASE NOTIFY US IMMEDIATELY BY REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL
    MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


    From: Guilfoyle, Justin <jguilfoyle@nixonpeabody.com>
    Sent: Tuesday, July 28, 2020 4:14 PM
    To: Albertson, Jacob <j1a@msk.com>
    Cc: Daub, Tara Eyer <TDaub@nixonpeabody.com>; Nguyen, Elaine
    <eln@msk.com>
    Subject: [EXTERNAL] RE: Letchford v. Scotwork

    -EXTERNAL MESSAGE-
    Jacob,

    Good afternoon. We are in receipt of your correspondence from
    yesterday evening. I am out of pocket today and have a multi-plaintiff
    mediation throughout the day tomorrow. We propose setting up a time
    to speak on Thursday afternoon that is most convenient for you. Let us
    know what time works for you, and I will get it on the calendar.

    Regards,
    Justin

    From: Albertson, Jacob <j1a@msk.com>
    Sent: Monday, July 27, 2020 8:14 PM
    To: Guilfoyle, Justin <jguilfoyle@nixonpeabody.com>
    Cc: Daub, Tara Eyer <TDaub@nixonpeabody.com>; Nguyen, Elaine
    <eln@msk.com>
    Subject: RE: Letchford v. Scotwork

    [EXTERNAL E-MAIL]

    Dear Justin,

    As you know, following the deposition of Mr. White on July 20, I sent you
    a letter on July 21 demanding production of four documents or categories
    of documents. With the exception of your response relating to one such
    document, you have not provided any response to these demands.

    As you also know, multiple additional relevant documents or categories of
    relevant documents were referenced by Mr. Buck, Mr. McMillan, and Ms.
    Laughlin during their respective depositions on July 22, July 24, and July
    27. Those documents and/or categories of documents include the
    following:
Case
 Case1:19-cv-08921-RA
      1:19-cv-08921-RA Document
                        Document30-1
                                 31 Filed
                                     Filed08/12/20
                                           08/12/20 Page
                                                     Page17
                                                          15ofof19
                                                                 17



       ·         Any responses to the August 6 email from John McMillan to Brian
                Buck (LETCH 813), including any email from Buck sent in response
                (this is in addition to our demand for a copy of the original email
                itself from Scotwork’s email servers);
       ·         The complete email that was produced as D 404-405;
       ·         The email referenced in Mr. McMillan’s December 21, 2018 email
                to Alan Smith (i.e., “the email” referenced in the statement, “Read
                the email”);
       ·         The version of D 394 (the December 29, 2018 draft email from
                John McMillan to Brian Buck and Cathy Rafferty) that was sent to
                Mr. Buck and Ms. Rafferty, including any responses thereto;
       ·         The charter, constitution, and/or incorporation documents of
                Scotwork NA, referenced by Mr. McMillan;
       ·         The attachments to the document produced as D 721 (a
                November 2, 2018 email from Marion Laughlin to Stephen White,
                John McMillan, and Warren Langley, with the subject line
                “Proposed Remuneration Brian Buck”), including but not limited
                to the attachment titled “B Buck Proposed Package 2019.xlsx”
       ·         All annual profit and loss statements of Scotwork Canada for the
                years 2016 to present (Ms. Loughlin testified that these
                statements are maintained separately from the Scotwork NA
                P&Ls);
       ·         The profit and loss statements created and maintained by the
                Scotwork NA financial team from 2016 to present (Ms. Louhglin
                testified that she bases the P&L statements that she creates off of
                the NA P&Ls, but that the NA P&Ls contain more detailed
                information).

    We hereby reiterate our demand for the production of the foregoing
    documents, as well as the documents already referenced in my July 21
    letter (with the exception of the one such document over which you claim
    attorney-client privilege). For the avoidance of doubt, the documents
    demanded in my July 21 letter were:

       ·         The version of the document produced as LETCH 813 that is in
                Defendants’ email servers;
       ·         All documents reflecting “the issues John raised,” as referenced
                in the document produced as D 388;
       ·         The document produced for purposes of the mediation as D-
                Mediation 62. Again, the mere fact that this document was
                provided during mediation does not shield it from discovery.
                Please produce all versions of this document (and replies thereto)
                in discovery.
Case
 Case1:19-cv-08921-RA
      1:19-cv-08921-RA Document
                        Document30-1
                                 31 Filed
                                     Filed08/12/20
                                           08/12/20 Page
                                                     Page18
                                                          16ofof19
                                                                 17


    We also reserve the right to supplement the foregoing lists following
    review of the deposition transcripts.

    With discovery set to close this week, it is imperative that we get these
    documents immediately, and/or reach an agreement to extend discovery
    to facilitate production. If you refuse to do so or we do not hear back
    from you by 5 pm tomorrow, we will request that the Court continue the
    end date of discovery solely with respect to the production of these
    documents and any additional deposition testimony necessitated
    thereby. I am available to discuss by phone tomorrow – as you may recall,
    I am moving this week so my time is limited, but if you would like to
    speak, please let me know when you are available and I will do my best to
    accommodate.

    Best,

    Jake



    <image001.gif>
    Access COVID-19 Resources Here
    Jacob Albertson | Partner, through his professional corporation
    T: 917.546.7714 | j1a@msk.com
    Mitchell Silberberg & Knupp LLP | www.msk.com
    437 Madison Ave., 25th Floor, New York, NY 10022



    THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL
    AND CONFIDENTIAL USE OF THE DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-
    CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND CONFIDENTIAL. IF THE READER OF
    THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW,
    USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED.
    PLEASE NOTIFY US IMMEDIATELY BY REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL
    MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


    From: Albertson, Jacob
    Sent: Tuesday, July 21, 2020 12:36 PM
    To: 'Guilfoyle, Justin' <jguilfoyle@nixonpeabody.com>
    Cc: Daub, Tara Eyer <TDaub@nixonpeabody.com>; Nguyen, Elaine
    <eln@msk.com>
    Subject: Letchford v. Scotwork

    Dear counsel,

    Please see the attached correspondence. As set forth in the attachment, I
    am available to meet and confer this afternoon.
Case
 Case1:19-cv-08921-RA
      1:19-cv-08921-RA Document
                        Document30-1
                                 31 Filed
                                     Filed08/12/20
                                           08/12/20 Page
                                                     Page19
                                                          17ofof19
                                                                 17


    Best,

    Jake

    <image001.gif>
    Access COVID-19 Resources Here
    Jacob Albertson | Partner, through his professional corporation
    T: 917.546.7714 | j1a@msk.com
    Mitchell Silberberg & Knupp LLP | www.msk.com
    437 Madison Ave., 25th Floor, New York, NY 10022



    THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL
    AND CONFIDENTIAL USE OF THE DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-
    CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND CONFIDENTIAL. IF THE READER OF
    THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW,
    USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED.
    PLEASE NOTIFY US IMMEDIATELY BY REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL
    MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.
